Citation Nr: 1448514	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-00 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a bladder disorder manifested by polyuria and dysuria.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to October 1995.

These matters initially came before the Board of Veterans Appeals (Board) on Appeal of a March 2009 RO rating decision.  

In November 2013, the Veteran presented testimony during a Board videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In March 2014, the Board reopened the claims of service connection for left knee and bladder disorders, and remanded these matters, on the merits, to the Agency of Original Jurisdiction (AOJ), for additional development of the record. The case has since returned to the Board for the purpose of appellate disposition. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

After reviewing the Veteran's claims file, the Board finds that additional AOJ action on the claims of service connection is necessary.

In response to the Board's March 2014 remand, the Veteran was afforded a VA examination in September 2014 to determine the nature and etiology of the claimed bladder and left knee conditions.

On examination, the examiner noted that the Veteran's service treatment records were silent for bladder problems.  He noted that, while the Veteran presented with voiding dysfunction, the Veteran did not have a current diagnosis and there were not enough records to support a nexus pertaining to an underlying bladder condition and service.

However, the Board notes that the Veteran's service treatment records do document assessment of polyuria in March 1995.  The examiner did not address these manifestations exhibited during service. 

Moreover, recent VA treatment records document the Veteran's complaint of dysuria, hesitancy and pain on urination.  He was assessed with an enlarged prostate with dysuria in July 2014.  The examiner did not comment as to this finding or address whether the Veteran had a prostate disorder due to service.

As regards the Veteran's claimed left knee disability, the service treatment records documented his  complaints of left knee pain and a tender bony prominence as well as a snapping of the medial collateral ligament of the left knee.  He was assessed with exostosis and subsequently underwent excision of the exostosis in March 1995.

On VA examination in September 2014, the examiner diagnosed left knee bursitis and bilateral shin splints.  He noted that the Veterans' service treatment records reflected that the Veteran's left knee was normal after surgery.  The Veteran presented only with left knee tenderness and decreased range of motion with nothing more.  Also, there were no records to provide a record of chronicity.  He found it possible that the current condition might be related to a separate, post-service entity. With that said, he found the Veteran's current left knee condition to be less likely as not related to service.

During his hearing, while the Veteran reported that his left knee was initially fine after the surgery, he reported being told that he could have problems in the future.  He began experiencing knee aches a few years later.  He reported that he did not know he had access to VA care when he first got out, but when he did start seeking treatment, they identified a continuing problem with the left knee.

In this case, the examiner appears to have based his opinion in large part due to the lack of contemporaneous treatment, without due consideration of the Veteran's statements with regard to the onset of symptoms.  Moreover, he attributes the current disability to a potential post-service injury which the Veteran does not appear to have discussed or endorsed.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Moreover, the Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders." Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id. 

For the reasons expressed, the medical opinion evidence currently of record is inadequate. Therefore, the Board finds that additional action to obtain the required medical opinions is necessary. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

 1. The AOJ should then have the Veteran scheduled for a VA orthopedic examination to determine the nature and likely etiology of the claimed left knee condition. 

Any tests and examinations deemed necessary should be performed, to include an X-ray examination of the left knee. 

The electronic claims file should be made available to the examiner for review in connection with his or her evaluation. 

Based on a review of the entire record, the examiner should provide a response to each of the following: 

A) Provide a list of all current diagnoses related to the Veteran's left knee condition. 

B) Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that his current left knee disability had its clinical onset during service or otherwise is related to an injury or other event or incident of service, to include any residuals from his left knee surgery in March 1995. 

C) The examiner should also state whether any arthritis of the left knee was manifested within one year of separation from service (i.e. October 1996). 

In providing the requested opinion, the examiner is asked to consider and address the Veteran's statements regarding his left knee, to include his report of gradual reemergence of symptoms after the 1995 surgery.
The examiner is also requested to provide a rationale for any opinion expressed.
 
2. The AOJ should also have the Veteran scheduled for a VA genitourinary examination to determine the nature and likely etiology of the claimed bladder problems/voiding dysfunction. 

The electronic claims file should be made available to the examiner for review in connection with his or her evaluation. 

Based on a review of the entire record, the examiner should provide a response to each of the following:

 A) Provide a list of all current diagnoses related to the Veteran's bladder problems/voiding dysfunction, to include consideration of whether the Veteran's urinary complaints are related to a prostate condition. The examiner should specifically note and comment on recent VA treatment records documenting assessment of an enlarged prostate.

B) Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that his current disability manifested by voiding dysfunction had its clinical onset during service or otherwise is related to an event or incident of service, to include having to wait long periods of time to relieve his bladder during service and the reports of polyuria in service in March 1995.

Any opinion expressed by the examiner should be accompanied by a complete rationale.

3.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



